Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In view of the appeal brief filed on 2/9/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/BOYER D ASHLEY/           Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                                                                                                                                                                                                         

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney (US 4,879,811) in view of Cicero (US 2012/0187261) and Althaus (US 5,031.319).
	Regarding claim 1, Cooney discloses the invention substantially as claimed including a handle comprising:
a main body (e.g., 10);
a pivoting head (e.g., 12, 14) being pivotally coupled with the main body at a pivot axis (e.g., at 22), the pivoting head being comprised of a part (e.g., at 34, Figs. 2-4) defining an interior channel (e.g., at 42, Figs. 2-4);
a pivot spring comprising a first coil spring (e.g., 50) and a second coil spring (e.g., 50);
a main bar portion (e.g., 22);
wherein the main bar portion is at least partially disposed in the interior channel (e.g., at 42) to bias the pivoting head into a rest position.  
Cooney fails to explicitly teach the pivoting head comprised of at least two mating parts and the main bar portion as portion of the pivot spring wherein the main bar portion is offset from the first coil spring and the second coil spring that couples the first and second coil springs together in a spaced relationship.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form portion of Cooney from two mating parts since it is old and well known to construct portion of a razor from two interconnected mating parts as evidenced by Althaus and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Furthermore, Cicero teaches a spring-loaded device including a double torsion spring (e.g., 32) with two coil springs (e.g., at 32) and a main bar portion (e.g., 36) being offset from the coil springs and couples the coil springs together in a spaced relationship wherein the main bar portion fits into notches (e.g., 50) of a bracket (e.g., 40) to resiliently hold the bracket 40 to a bottom bracket (e.g.,12).  Although Cicero is not in the same field, the spring taught by Cicero is structurally and functionally similar to bias two elements such that the Cicero reasonably belongs to the art with which applicant’s invention was concerned.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cicero to provide a unitary spring assembly to Cooney as a pivoting and biasing assembly in place of two springs and a hinge pin of Cooney in order to provide manufacturing advantage by requiring less elements.
	Regarding claim 2, the modified Cooney teaches the first coil spring defines a first coil axis and the second coil spring defines a second coil axis, and wherein the first coil axis is generally coaxial with the second coil axis (e.g., 32 of Cicero).
	Regarding claim 3, the modified Cooney teaches the first coil spring defines a first coil axis (e.g., at 32 of Cicero) and the second coil spring defines a second coil axis (e.g., at 32 of Cicero), and wherein the first coil axis is generally coaxial with the second coil axis and wherein the pivot axis is generally parallel to one of the first coil axis and the second coil axis (e.g., 32 of Cicero).
Regarding claim 8, Cooney discloses the invention substantially as claimed including a handle comprising:
a main body (e.g., 10);
a pivoting head (e.g., 12, 14) being pivotally coupled with the main body at a pivot axis (e.g., at 22), the pivoting head being comprised of a part (e.g., at 34, Figs. 2-4) defining an interior channel (e.g., at 42, Figs. 2-4);
a pivot spring comprising at least one coil spring comprising a coil axis (e.g., 50) coupled to a main bar portion (e.g., 22);
wherein the main bar portion comprising a main bar axis and is at least partially disposed in the interior channel (e.g., at 42) to bias the pivoting head into a rest position.  
Cooney fails to explicitly teach the pivoting head comprised of at least two mating parts and the main bar axis is always outside the coil axis.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form portion of Cooney from two mating parts since it is old and well known to construct portion of a razor from two interconnected mating parts as evidenced by Althaus and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Furthermore, Cicero teaches a spring-loaded device including a double torsion spring (e.g., 32) with two coil springs (e.g., at 32) each with a coil axis and a main bar portion (e.g., 36) with a main bar axis wherein the main bar axis is always outside of the coil axis wherein the main bar portion fits into notches (e.g., 50) of a bracket (e.g., 40) to resiliently hold the bracket 40 to a bottom bracket (e.g.,12).  Although Cicero is not in the same field, the spring taught by Cicero is structurally and functionally similar to bias two elements such that the Cicero reasonably belongs to the art with which applicant’s invention was concerned.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cicero to provide a unitary spring assembly to Cooney as a pivoting and biasing assembly in place of two springs and a hinge pin of Cooney in order to provide manufacturing advantage by requiring less elements.			
Regarding claim 9, the modified Cooney teaches the pivot axis is generally parallel to the coil axis (e.g., 32 of Cicero).
Regarding claims 4 and 10, although the modified Cooney teaches the first coil axis and the second coil axis are each substantially parallel to and offset from the pivot axis as presently claimed in claim 4 and a longitudinal axis that is substantially parallel to and offset from the pivot axis as presently claimed in claim 10, the modified Cooney fails to explicitly teach the offset distance is from about 1 mm to about 5 mm.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the offset distance of from about 1 mm to about 5 mm because discovering a workable offset distance would have been a mere design consideration based on the size of pivot spring to accommodate dimensions of a desired razor configuration such that discovering the optimum or workable offset distance would have involved only routine skill in the art.  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Cicero.
Regarding claim 14, Cooney teaches a handle comprising:
a main body (e.g., 10);
a first arm (e.g., at 12) having a first proximal portion rigidly (e.g., not flexible) coupled to the main body at a first location (e.g., at 22) and a first distal end that is pivotally coupled (e.g., column 2, lines 27-29) with a first end of a pivoting head (e.g., 14);
a second arm (e.g., at 12) having a second proximal portion rigidly (e.g., not flexible) coupled to the main body at a second location (e.g., at 22) and a second distal end that is pivotally coupled (e.g., column 2, lines 27-29) with a second end of the pivoting head (e.g.,14);
a pivot spring comprising a first coil spring (e.g., 50) and a second coil spring (e.g., 50);
a main bar portion (e.g., at 22); and
wherein the pivot spring is coupled with the pivoting head (e.g., via 12) and interacts with the pivoting head to bias the pivoting head into a first position relative to the first arm and the second arm (e.g., Fig. 5).
Cooney fails to explicitly teach the main bar portion as portion of the pivot spring wherein the main bar portion integrally coupling the first and second coil springs together in a spaced relationship.  Cicero teaches a spring-loaded device including a double torsion spring (e.g., 32) with two coil springs (e.g., at 32) and a main bar portion (e.g., 36) being offset from the coil springs and couples the coil springs together in a spaced relationship wherein the main bar portion fits into notches (e.g., 50) of a bracket (e.g., 40) to resiliently hold the bracket 40 to a bottom bracket (e.g.,12).  Although Cicero is not in the same field, the spring taught by Cicero is structurally and functionally similar to pivotably bias two elements such that the Cicero reasonably belongs to the art with which applicant’s invention was concerned.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cicero to provide a unitary spring assembly to Cooney as a pivoting and biasing assembly in place of two springs and a hinge pin of Cooney in order to provide manufacturing advantage by requiring less elements.
Regarding claim 15, the modified Cooney teaches the first coil spring defines a first coil axis (e.g., at 32 of Cicero) and the second coil spring defines a second coil axis (e.g., at 32 of Cicero), and wherein the first coil axis is generally coaxial with the second coil axis (e.g., 32 of Cicero) and wherein the pivoting head is rotatable about a first pivot axis (e.g., via 12 of Cooney at the main bar potion of 32 in Cicero), the first pivot axis being generally parallel to one of the first and second coil axes (e.g., at 32 of Cicero).
Regarding claim 16, although the modified Cooney teaches the first coil axis and the second coil axis are each substantially parallel to and offset from the pivot axis as presently claimed in claim 16, the modified Cooney fails to explicitly teach the offset distance is from about 1 mm to about 5 mm.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the offset distance of from about 1 mm to about 5 mm because discovering a workable offset distance would have been a mere design consideration based on the size of pivot spring to accommodate dimensions of a desired razor configuration such that discovering the optimum or workable offset distance would have involved only routine skill in the art.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-10, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724